Name: Commission Regulation (EEC) No 1180/82 of 18 May 1982 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  trade policy
 Date Published: nan

 No L 138/ 12 Official Journal of the European Communities 19. 5 . 82 COMMISSION REGULATION (EEC) No 1180/82 of 18 May 1982 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (7) thereof, Whereas Article 23 (4) of Commission Regulation (EEC) No 685/69 (2), as last amended by Regulation (EEC) No 658/82 (3), lays down that in the case of the private storage of butter, the date of entry into store must be marked on the packages ; whereas experience has shown that this is difficult to apply in practice ; whereas the same guarantee regarding the date of entry into store may be obtained by requiring that registers be kept ; Whereas under Article 28 ( 1 ) of Regulation (EEC) No 685/69 the period of storage begins on 1 April ; whereas the benefit of this amendment should be extended to all producers who have concluded storage contracts on or after the date ; The following subparagraph is hereby added to Article 23 (4) of Regulation (EEC) No 685/69 : 'The Member States may, for contracts concluded on or after 1 April 1982, dispense with the require ­ ment that the date of entry into store be marked on the packaging if the person in charge of the storage warehouse keeps a register in which the information referred to in the previous subpara ­ graph is entered on the day of entry into store . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 90, 14 . 4 . 1969 , p . 12 . (3) OJ No L 77, 23 . 3 . 1982, p . 7 .